Title: From George Washington to Nicholas Van Staphorst, 1 September 1793
From: Washington, George
To: Van Staphorst, Nicholas


          
            Sir,
            Philadelphia Sept. 1st 1793
          
          I have the pleasure to acknowledge the receipt of your letter of the 2d of may, giving
            me information of the steps you had taken respecting the bill of Exchange which I
            remitted to you in January last. Your attention to this
            business merits and receives my best thanks.
          This letter will be put into your hands by Mr Tobias Lear, a Gentleman who has been my
            Secretary, and a member of my
            family for seven years last past—He has been making
            arrangements for forming an extensive commercial establishment at the Federal City on
            the River Potomak, and now goes to Europe for the purpose of taking measures th⟨ere⟩ to
            carry his plan into effect—His uniform good conduct
            having entitled him to my highest esteem & regard must be my apology for taking the
            liberty of introducing him to your civilities while he shall remain in Holland. I have
            the honor to be Sir Your Most Obedt Hble Ser.
          
            Go: Washington
          
        